Citation Nr: 0933164	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus with renal insufficiency.

2. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus.

3. Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Board notes that the Veteran filed a timely notice of 
disagreement with a denial of service connection for 
pseudophakia of the right eye.  This claim was subsequently 
granted in an August 2008 rating decision.  As that decision 
was a full grant of a benefit sought on appeal, this issue is 
no longer before the Board. 

In his December 2007 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge.  In March 2009, the Veteran withdrew his request for 
such hearing.  As no further communication from the Veteran 
with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, Diagnostic Code.


FINDINGS OF FACT

1. Service-connected diabetes mellitus with renal 
insufficiency is productive of symptoms requiring the use of 
oral hypoglycemic medication and a restricted diet, without 
limitation of occupational or recreational activities, and of 
renal insufficiency manifested by microalbuminuria, but not 
constant albumin, recurring albumin with hyaline and granular 
casts or red blood, or hypertension.
 
2. Coronary artery disease is not causally or etiologically 
related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
service-connected diabetes mellitus with renal insufficiency 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115(b), Diagnostic Code 7541, 4.119, Diagnostic Code 
7913 
(2008).

2. Coronary artery disease is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, in addition to the above notice, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court held that for an 
increased-compensation claim, section 5103(a) requires that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in January 2007, March 2007, and April 
2007, prior to the initial unfavorable AOJ decision issued in 
July 2007.  

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of how VA would assist him in developing 
his claims, of the medical and lay evidence he may submit, 
and his and VA's obligations in providing such evidence for 
consideration.  Additionally, the January 2007 letter advised 
the Veteran that he must show that his service-connected 
diabetes mellitus had increased in severity and of the 
evidence necessary to establish a disability rating and 
effective date, to include evidence of how his disabilities 
affect his employment.  The March 2007 and April 2007 letters 
informed him of the evidence necessary to establish service 
connection on a secondary basis.  With regard to the 
diagnostic code under which the Veteran's diabetes mellitus 
is rated, Diagnostic Code 7913, no notice advised him of 
these rating criteria, although a February 2009 letter 
informed the Veteran of the rating criteria relevant to 
ratings for renal insufficiency associated with his diabetes 
mellitus.  However, given that a higher rating under 
Diagnostic Code 7913 is not supported by specific 
measurements or test results, but simply by an increase in 
severity of symptoms, such notice was not required prior to 
adjudication.  See Vazquez-Flores.  Thus, the Board concludes 
that the VCAA notice requirements for the Veteran's claims 
were met prior to the initial adjudication of the claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores at 41, citing Mayfield, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, 
the Board finds that further VCAA notice is not necessary 
prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a June 2007 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination in this case is 
adequate for rating purposes.  In this regard, the Board 
notes that the examiner reviewed the claims file, noting 
particular relevant events and findings contained in the 
treatment evidence, documented the Veteran's self-reported 
medical history and complaints, and examined the Veteran.  
Taking all this evidence into account, the examiner provided 
the findings requisite to determine appropriate disability 
ratings for service-connected diabetes mellitus with renal 
insufficiency and also an opinion as to service connection 
for CAD that was fully supported by a detailed rationale.  
Nothing in the record suggests that the examiner's findings 
were inconsistent with the treatment evidence of record or 
that the opinion was based on an incomplete or inaccurate 
understanding of the relevant facts.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran ).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Relevant statutes and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Court has also held that 
factual findings may show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, i.e., staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disability.

Under Diagnostic Code 7913, a 20 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet; or, an oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent evaluation applies if 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent disability evaluation is 
assigned if diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  "Regulation 
of activities" is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4119 (2008).

Renal involvement in diabetes mellitus, sickle cell anemia, 
systemic lupus erythematosus, vasculitis, or other systemic 
disease processes will be rated as renal dysfunction.  38 
C.F.R. § 4.115b, Diagnostic Code 7541.

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated as noncompensable.  A 30 
percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is warranted for renal 
dysfunction if there is constant albuminuria with some edema; 
or there is a definite decrease in kidney function; or there 
is hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  An 80 percent rating is assigned for 
renal dysfunction for persistent edema and albuminuria with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation is 
assigned for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service- 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

During the course of the appeal, the regulations relevant to 
claims for secondary service connection were amended.  See 71 
Fed. Reg. 52,744 (September 7, 2006).
Under the revised regulation, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that the Veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection in the March 2007 VCAA letter and advised that 
temporary flare-ups do not constitute an increase in severity 
unless the underlying disorder had become more severe as 
contrasted by symptoms.  Therefore, the Board finds that the 
Veteran was sufficiently informed of how to establish service 
connection on a secondary basis under the revised regulation 
and that the Board may consider the regulation change in 
adjudicating the claim.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Increased Rating Claim

The Veteran's service-connected diabetes mellitus with renal 
insufficiency is currently assigned a 20 percent disability 
rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).  He contends that the symptoms of his disability are 
more severe than contemplated under the assigned rating.  
Thus, he contends that a rating in excess of 20 percent is 
warranted for his service-connected diabetes mellitus.  
Further, the Veteran asserts that a separate compensable 
rating is appropriate for his renal insufficiency.

The medical evidence shows that the Veteran's diabetes 
mellitus was diagnosed in 2000 and is treated with oral 
medication.  VA treatment records show that the Veteran is on 
a restricted diet for his diabetes mellitus, but no records 
show that the Veteran must restrict his occupational and 
recreational activities in response to his diabetes mellitus.  
In fact, these records reflect that the Veteran has been 
encouraged to increase his activity level and efforts on the 
Veteran's part to exercise, e.g., weight lifting and walking, 
are documented without expression of concern about the 
strenuousness of the activity. 

With respect to the Veteran's kidney disease, VA treatment 
records show that the Veteran has Stage III chronic kidney 
disease (CKD) that is stable.  He has denied experiencing 
nausea, vomiting, hematuria, dyysuria, or frequency of 
urination.  Urinalysis results show a BUN of 24 mg/dL and 
creatinine of 1.9 at the highest. 

At a June 2007 VA examination, the Veteran denied physical 
restrictions prescribed specifically due to his diabetes 
mellitus, although he described some subjective decrease in 
overall strength with some fatigue.  Additionally, he 
reported no hospitalizations or episodes of ketoacidosis.  
The examiner noted decreased dorsalis pedis and posterior 
tibial pulses, but otherwise documented no abnormalities of 
the extremities.  Albumin was 2.6 with an albumin/creatinine 
ratio of 19.  The examiner diagnosed diabetes mellitus and 
hypertensive renal disease, which he further defined as renal 
insufficiency with microalbuminuria.      

Based on the above, the Veteran's symptoms do not support 
either a rating in excess of 20 percent for service-connected 
diabetes mellitus or a separate rating for the associated 
renal insufficiency.  Without regulation of activities as 
defined by VA regulations, a rating in excess of 20 percent 
is not warranted under Diagnostic Code 7913.  

Further, although the Veteran's urinalysis in June 2007 
showed the presence of albumin, urinalyses within VA 
treatment records do not reflect the presence of constant 
albumin or recurring albumin with hyaline and granular casts 
or red blood cells.  Additionally, the Veteran does not 
exhibit edema.  Moreover, the record does not show that the 
Veteran's diagnosed hypertension is a manifestation of his 
renal disease.  In fact, the June 2007 VA examiner diagnosed 
hypertensive renal disease, which suggests that the Veteran's 
renal disease is not only caused by his diabetes mellitus, 
but also by his hypertension, rather than the hypertension 
being a manifestation of the kidney disease.  Additionally, 
the evidence does not show that the Veteran has definite 
kidney damage.  Treatment records show that his CKD is 
stable, and he has not exhibited symptoms of active kidney 
disease, e.g., frequent urination.  Accordingly, the 
competent evidence does not support a separate rating for the 
Veteran's renal insufficiency associated with his service-
connected diabetes mellitus.

The Board has considered the Veteran's arguments as to his 
symptoms meeting the criteria for a 40 percent rating for 
diabetes mellitus, but finds that his statements alone do not 
support the claim for an increased rating.  While the Board 
is sympathetic to the Veteran, medical evidence is required 
to support the criterion of regulation of activities under 
Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 
360, 364 (2007).  Moreover, his assertions as to his renal 
insufficiency warranting a separate rating are insufficient 
to support the assignment of such a rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the above, the Board finds that a rating in excess 
of 20 percent for service-connected diabetes mellitus is not 
supported by the evidence.  The record reflects that the 
Veteran's diabetes mellitus requires no more than the use of 
oral medication and a restricted diet.  Absent evidence of 
avoidance of strenuous occupational and recreational 
activities, the Board determines that the Veteran does not 
have restriction of activities as defined under VA 
regulations.  Further, as the evidence does not demonstrate 
renal insufficiency that is compensable under the rating 
schedule, a separate rating for that associated disability is 
not appropriate.  Accordingly, the Board determines that a 
preponderance of the evidence is against a rating in excess 
of 20 percent for service-connected diabetes mellitus, and 
the Veteran's claim is, therefore, denied.

IV. Service connection

The Veteran contends that his CAD is due to or aggravated by 
his service-connected diabetes mellitus.  Therefore, he 
asserts that service connection for CAD is warranted on a 
secondary basis.  The Veteran does not contend, nor does the 
record reflect, that his CAD is presumptively or directly 
related to his military service; therefore, the Board will 
not further address these theories of entitlement.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding 
that claims that have no support in the record need not be 
considered by the Board; the Board is not obligated to 
consider "all possible" substantive theories of recovery).

The record reflects that diabetes mellitus was first 
diagnosed prior to June 2000.  Treatment records show that 
the Veteran experienced a myocardial infarction in April 2006 
and subsequently underwent the placement of two stents.  CAD 
was diagnosed at that time.

However, no competent opinion is of record that demonstrates 
that the Veteran's CAD was caused or aggravated by his 
service-connected diabetes mellitus.  The June 2007 VA 
examiner found that the Veteran has a diagnosis of 
cardiovascular disease and that diabetes mellitus is an 
independent risk factor for the development of CAD.  However, 
he stated that diabetes mellitus alone is a relatively small 
risk factor for the development of CAD in light of the 
Veteran's constellation of risk factors for development of 
CAD and the timeframe for the onset of the disorder.  
Additionally, the examiner opined that the Veteran's diabetes 
mellitus does not aggravate his CAD.  

There are no contradictory competent opinions of record.  The 
Board has considered the Veteran's statements with respect to 
the etiology of his heart disease.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski at 494.  
Absent competent evidence of a causal nexus between the 
Veteran's CAD and his diabetes mellitus, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim for service connection.  Accordingly, service 
connection for CAD, to include as secondary to service-
connected diabetes mellitus, is denied.




ORDER

A rating in excess of 20 percent for service-connected 
diabetes mellitus with renal insufficiency is denied.

Service connection for CAD, to include as secondary to 
service-connected diabetes mellitus, is denied


REMAND

With regard to the Veteran's claim for service connection for 
hypertension, the Board finds that a remand is necessary so 
that outstanding, relevant VA treatment records may be 
obtained.  Specifically, the Board observes that the June 
2007 VA examiner relied upon VA treatment records surrounding 
the Veteran's first diagnosis for hypertension, which from 
the report appears to have been as early as 1992.  
Additionally, he cites treatment records showing elevated 
blood sugar prior to the Veteran's first diagnosis of 
diabetes mellitus in 2000.  The first VA treatment record 
associated with the claims file is dated in June 2000 and 
reflects established diagnoses for both of these disorders.  
The records related to when diabetes mellitus was diagnosed 
in relation to hypertension are integral to the claim; thus, 
a remand is required so that these additional, relevant VA 
treatment records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.	 Obtain VA treatment records related to 
the Veteran's first diagnoses for 
hypertension and diabetes mellitus, 
i.e., VA treatment records dated from 
1992 to June 2000.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


